 MARTINOLICH SHIPBUILDING CO.179office clerical and factory groups as to warrant departurefrom our usual rule of excluding office clerical employees froma production and maintenance unit. Nor will we "accord con-clusive weight to a [bargaining] history which is repugnant toestablishedBoard policy respecting the composition andscope of bargaining units."6 Accordingly, we shall excludeoffice clerical employees from the unit, but include plantclerical employees. 7We shall follow our normal policy of excluding technicalemployees from a production and maintenance unit, where oneof the parties objects to their inclusion.'We find that all production and maintenance employees atthe Employer's Hawthorne, California, plant, including fabri-cation, assembly, tooling, stores, warehouse, service shippingand receiving employees, truckdrivers, and plant clerical em-ployees, but excluding office clerical, technical, and profes-sionalemployees, guards, watchmen, and supervisors asdefined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.6General Electric Company (River Works),supra,page 4.7 The Employer's classification system divides the employees into two groups- -productionand maintenance and office and technical. The job descriptions indicate that some of theoffice and technical classifications, for example, material control man, production planningclerk, and dispatcher, production planning, are actually plant clerical, rather than officeclerical, jobs. Such classifications are included in the unit. In listing the above examples wedo not mean to exclude other job classifications which also fall within the plant clericalcategory as that term is used by the Board. Whiting Corporation 107 NLRB 493.8 Swift & Company, 98 NLRB 746, at 747.MARTINOLICH SHIPBUILDING CO.landLOCAL UNION 230,UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, AFL, Petitioner.Case No. 21-RC-3436. April 8, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman H.'This case was originally consolidated with Cases Nos. 21-RC-3434 and2l-RC-3435(Harbor Boat & Yacht Co.), and Case No 21-RC-3437 (National Steel & Shipbuilding Corp.).During the course of the hearing the Petitioner moved to withdraw the petitions in thesecases.The hearing officer referred the motion to the Regional Director who approved thewithdrawals without prejudice.108 NLRB No. 45. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreer, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upcnthe entire record' in this case,theBoard finds:1.The Employeris engaged in commerce within the meaningof the Act.2.The labororganizationsinvolvedclaim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:The Petitioner seeks to represent a unit limited to certainemployees of the Employer. The Employer and InternationalAssociation of Machinists, herein called the Intervenor, contendthat a unit so limited is inappropriate because of the longbargaining history of the multiemployer group,of which theEmployer is an integral part.The Employerisone of a number of employers engaged inbuilding and repairing ships in the.San Diego, California, area.For at least 6 or 7 years the employees of these shipbuildershave been represented by various craft unions and theIntervenor. Customarily, each year, these unions jointly con-centrated their initial bargaining efforts on,and secured,separate contracts from the Employer. Then, all the unions andtheSanDiego Employer's Association,' herein called theAssociation,representing all the shipyards in the San Diegoarea except the Employer, would bargainon anindustrywidebasis.These negotiations resulted in the execution of a basicagreement establishing uniformterms and conditionsof employ-ment for the employees of all shipbuilders in the San Diegoarea.Each shipbuilder thereafter adopted these terms and con-ditions ofthe industryagreement by executing separate butidentical contracts with the individual unions." The Employerconsidered its contracts with the unions as interim agreementsexecuted in order to keep its shipyard in operation until theAssociation and the unions concluded their areawide industryagreement.Thereafter, the Employer always amended itscontracts to conform to the industrywideagreement.On September 24, 1953, the Intervenor notified the Employerof its desire to amend the then current contract covering theemployees involved herein.5 In reply thereto, the Employer by2The Intervenor, in its brief, requested correction of the transcript of evidence taken atthe hearing. No objections were filed to the request. The request is hereby granted and therecord is corrected accordingly.3 The Association is composed of approximately 300 member firms representing a crosssection of every type of industry in the area.4 The only difference in these contracts was an added appendix covering classificatons ofemployees and rates of pay applicable to the individual employer involved.5 In accordance with the terms of the contract, this notice effectively prevented automaticrenewal. Accordingly, this contract which expired December 1, 1953, cannot be a bar to thisproceeding. MARTINOLICHSHIPBUILDING CO181letter of October 25 stated that in the past it had been put on the"spot" during industry negotiations; that it now refused tocontinue to be used as a "whipping post"; and that it wouldneither authorize the Association to act for it nor negotiate acontract separately with the unions. However, the Employerfurther stated that "whatever results or negotiations are ar-rived at [by] the shipbuilding group and the unions will besatisfactory to this company." Thereafter, in response to arequest by the Intervenor for continuous negotiations, theEmployer, by letter of December 4, replied that "I understandthat as of the date of this letter that negotiations can be openedthrough the Shipyard Committee." Subsequently, a representa-tive of the Employer attended and participated in at least fivebargainingsessionswith the Association and the unions. Asa result of these negotiations, the Employer, Association, andunions, on January 5, 1954, signed a memorandumagreementsetting forth certain specific terms and conditions of employ-ment, and providing that the completed industrywide agreementwould be reduced to writingas soon aspossible and would besigned by each union and employer.We agree with the Petitioner that employer inclusion in amultiemployer unit is based upon employer intent and thatgenerally such intent is evidenced by participation in groupbargaining.' However, intent is a question of fact to be deter-mined from the particular circumstances of each case. TAlthough until recently the Employer had not formally partic -ipated in joint bargaining negotiations between the Associationand the unions, we believe under all the circumstances thatit had intended to be, and for allpractical purposes always hasbeen, part and parcel of the overall pattern of multiemployerbargaining in the San Diego area. We note particularly thatthe Employer in the past was customarily used to initiate bar-gaining for the shipbuilding industry in the San Diego area;and that it therefore considered its contracts with the Intervenoras interimagreementsto be modified and amended to conformto the subsequent industrywide agreements. Further we notethat, before the petition herein was filed, the Employer unequiv-ocally indicated its intention to be bound in collective bargain-ing by group, rather than individual, action; that it subsequentlyparticipated in group negotiations with the Association andsigned the resulting industry memorandum agreement; and that6York Transfer & Storage Co., 107 NLRB 139 at page 4.7 Pacific Metals Company, Ltd., 91 NLRB 696 at 699. 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the hearing,the Employer reiterated its position that it wasa part of the multiemployer group. Accordingly,as the unitsought by the Petitioner is too limited in scope and thereforeinappropriate,we shall dismiss the petition.8[The Board dismissed the petition.]Member Beeson took no part in the consideration of the aboveDecision and Order.8See Des Moines Packing Company, 106 NLRB 206; Atlas Storage Division, P &. W AtlasIndustrial Center, Inc., 100 NLRB 1443 at 1444; and Associated Shoe Industries of SoutheasternMassachusetts, Inc., etal., 81 NLRB 224 at 229.BILLBOARD PUBLISHING COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL NO. 8, CIO,Petitioner.Case No.9-RC-2130.April 8, 1954ORDER DENYING MOTION FOR RECONSIDERATIONOn February 12, 1954,theBoard issued an unpublishedDecision and Order in the above-entitled proceeding,and there-afteronMarch 3, 1954,thePetitioner filed a motion forreconsideration of the said Decision.The original petition was dismissed on the ground that therequested unit of offset pressmen did not meet the Board'sminimum requirement of at least two employees.The Petitionerstates, in its motion,that the unit now consists of two full-time offset employees and therefore requests that the Boardfind the requested unit appropriate.Because in the original Decision the Board found the unitinappropriate,it found it unnecessary to resolve the contract-bar issue raised by the Intervenor(Cincinnati Printing Press-men and Assistants'Union No. 11).However, we find it unnec-essary to reconsider the issue now raised concerning theappropriateness of the unit,aswe hereafter find that theIntervenor'scontract with the Employer is a bar to the pro-ceeding.As bearing on the issue of contract bar, the evidence dis-closes that it has been the practice for the Intervenor to nego-tiatecollective-bargaining agreements with the CincinnatiPrinters League, an employer association,and thereafter tosecure the same terms and conditions from individual non-members such as the Employer.Following the execution of theagreement between the League and the Intervenor on,April 7,1950, the Employer signed a written instrument,to which acopy of the League agreement was attached,stating that the108 NLRB No. 44.